Citation Nr: 0921820	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating for right knee 
musculoligamentous strain, evaluated as 10 percent disabling 
from June 14, 2007.

2.  Entitlement to a higher initial rating for left knee 
musculoligamentous strain, evaluated as 10 percent disabling 
from June 14, 2007.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from July 1975 to 
July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the right and left 
knee rating questions currently under consideration were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the original ratings, the 
Board has characterized those issues as set forth on the 
title page.

The Veteran filed notices of disagreement with December 2006 
and March 2007 rating decisions, and statements of the case 
were issued by the RO in June 2007; however, no substantive 
appeal was thereafter filed to perfect an appeal to the 
Board.  The decision below is therefore limited to the two 
issues identified above.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is 
manifested by symptoms of pain, stiffness, and tenderness 
with full range of motion. 

2.  The Veteran's service-connected left knee disability is 
manifested by symptoms of pain, stiffness, and tenderness 
with full range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for 
musculoligamentous strain of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 
(2008).

2.  The criteria for a higher initial rating for 
musculoligamentous strain of the left knee have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2007, before the AOJ's initial adjudication of the claims, 
and again in January 2008.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The January 2008 notification included the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and post-service medical 
records, and secured an examination in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

The Veteran contends that his bilateral knee disabilities are 
more severe that the currently assigned 10 percent ratings.  
He contends that the 10 percent ratings do not take into 
account the fatigue, pain, and weakness caused by repetitive 
use and movement throughout an ordinary day.

Of record are numerous VA treatment records dated from May 
1998 to May 2008.  Only evidence that is representative of 
the Veteran's level of disability since his initial claims 
were filed will be discussed in detail.  See Gonzales v. 
West, 218 F.3d 1378, 1381 (2000) (although the Board has an 
obligation to review and weigh all evidence before it and to 
provide reasons and bases supporting its decision, there is 
no requirement to analyze and discuss every piece of evidence 
of record).  

At a VA examination in July 2007, the Veteran complained of 
bilateral knee pain that began several years earlier, but 
that had grown increasingly worse to the extent that he had 
pain almost daily, requiring the use of medication.  His pain 
involved the anterior, medial, and lateral aspects of both 
knees.  He denied swelling, effusion, laxity, and 
instability.  The pain was described as a dull aching 
sensation that was exacerbated by long periods of standing or 
increased wear and tear on the knees, as with walking up an 
incline or stairs.  He was employed full-time.  There was no 
history of hospitalization or surgery, trauma to the joints, 
or neoplasm.  No assistive aids were needed for walking, and 
there were no functional limitations on standing or walking.  
There was no deformity, giving way, or instability.  The 
Veteran did have pain and stiffness in both knees.  There was 
no weakness, episodes of dislocation or subluxation, locking 
episodes, effusion, effect on motion of one or more joints, 
flare-ups of joint disease, or inflammation.  The Veteran's 
gait was normal.  There was no evidence of abnormal weight 
bearing.  Range of motion testing revealed active and passive 
flexion to 140 degrees bilaterally; and active and passive 
extension to zero degrees bilaterally.  No pain was reported 
on range of motion testing.  There was no additional 
limitation of motion on repetitive use bilaterally.  There 
was no loss of a bone or part of a bone, or inflammatory 
arthritis.

In summarizing the Veteran's joint conditions, the examiner 
noted tenderness of the knees; no bumps consistent with 
Osgood-Schlatter's disease; no crepitation; no masses behind 
the knees; no clicks or snaps; no grinding; no instability; 
and no patellar or meniscus abnormalities.  X-rays showed 
that the bones appeared intact, without acute fracture or 
areas of focal bone destruction.  The joint spaces of the 
knees were preserved.  On the right, the patella appeared 
well-centered in the patellofemoral groove.  No prominent 
marginal osteophytes were seen.  Both knees showed no 
chondrocalcinosis, osteochondral defect, intra-articular 
loose bodies, or joint effusion.  Soft tissues of the left 
knee were unremarkable.  The examiner's impression of the x-
rays was radiographically unremarkable right and left knees; 
no substantial degenerative changes; and no acute fracture or 
dislocation.  The Veteran was diagnosed with bilateral knee 
musculoligamentous strain.

The Veteran's bilateral knee disability was opined to have no 
significant effects on his occupation.  It had a mild effect 
on chores and recreation; a moderate effect on exercise and 
sports; and no effect on shopping, traveling, feeding, 
bathing, dressing, toileting, or grooming.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted in the background discussion above, the effects of pain 
on use, functional loss, and incoordination were taken into 
account in assessing the range of motion of the Veteran's 
service-connected joint disabilities.  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the Veteran's bilateral 
knee disabilities as claims for a higher evaluation of the 
original awards, effective from June 14, 2007, the date of 
award of service connection.

The RO has rated the Veteran's right and left leg 
disabilities utilizing Diagnostic Code 5260, limitation of 
flexion.  Under Diagnostic Code 5260, limitation of flexion 
of the leg at the knee joint, a 10 percent rating is for 
application when flexion is limited to 45 degrees.  A 20 
percent rating is for application when flexion is limited to 
30 degrees.

Here, the Veteran's right and left knees have both been shown 
to have flexion to 140 degrees, which is normal for VA 
evaluation purposes.  See 38 C.F.R. § 4.71a, Plate II.  The 
Veteran's range of motion does not even meet the rating 
criteria for a 10 percent rating.  Nevertheless, when 
considering the pain the Veteran experiences almost every 
day, his functional losses appear to equate to greater 
disability than contemplated by a noncompensable rating.  
Because a compensable rating has already been established, 
the 10 percent ratings contemplate additional functional loss 
due to pain or other functional loss.  See 38 C.F.R. 
§ § 4.40, 4.45, 4.59; DeLuca, supra.  There has been no 
suggestion in the medical evidence that pain, weakness, lack 
of endurance, etc., equate to disability tantamount to 
limitation of flexion to 30 degrees.  A higher rating is 
therefore not warranted.

The Board has considered whether other diagnostic codes would 
allow for a higher or separate rating, but finds that none 
does.  Diagnostic Code 5621 relates to limitation of 
extension.  Here, both of the Veteran's legs have never been 
reported to have any limitation of extension or to be 
functionally limited in such a way.  VA examination found 
that extension of both legs was to zero degrees, which is 
normal for VA evaluation purposes.  See 38 C.F.R. § 4.71a, 
Plate II.  The Veteran's ranges of motion do not even meet 
rating criteria required for a 10 percent rating.  A separate 
evaluation is thus not for application utilizing Diagnostic 
Code 5261.

Diagnostic Code 5256 relates to ankylosis of the knee, which 
is inapt here because no such problem is shown.  Diagnostic 
Code 5257 is for application when there is recurrent 
subluxation or lateral instability, which is also inapt 
because the evidence of record does not show those problems.  
Diagnostic Code 5258 is inapt because there is no evidence of 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion to the joint.  Diagnostic Code 
5259 is also inapt because there is no evidence of removal of 
symptomatic semilunar cartilage.  A higher rating is also not 
available using Diagnostic Code 5262, impairment of the tibia 
and fibula, because there is no showing of nonunion, with 
loose motion, requiring a brace, or malunion with knee 
disability.  

Based on all the relevant medical evidence or record, the 
Board finds that neither knee disability approximates the 
criteria for a higher rating or separate rating under any of 
the diagnostic codes utilized for evaluation of the knee.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the right or 
left knee disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's right and left 
knee disabilities have an adverse effect on employability, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  In this case, the very problems 
reported by the Veteran are specifically contemplated by the 
criteria discussed above, including his problems with pain 
and the effect on his daily life.  38 C.F.R. § § 4.10, 4.40.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a higher initial rating for right knee 
musculoligamentous strain, evaluated as 10 percent disabling 
from June 14, 2007, is denied.

Entitlement to a higher initial rating for left knee 
musculoligamentous strain, evaluated as 10 percent disabling 
from June 14, 2007, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


